Exhibit 10.1
Northrop Grumman Executive Health Plan Matrix

      Plan Feature   Benefit
Eligibility
 
Employee + Spouse & Dependents
Medical Plan
 
Premium PPO Plan administered by Anthem Blue Cross Blue Shield
Coverage
 
100% coverage, for all eligible plan expenses
Annual Deductible
 
No annual deductible
Co-payment/Co-insurance
 
No co-payments/No co-insurance
Preventive Care Coverage
 
100% coverage for routine physicals, immunizations, and other eligible services
as determined by the Plan.
Prescription Drug Coverage
 
Covered under Medical Plan
Annual Deductible
 
No annual deductible
Coverage — retail 30-day supply
 
100% coverage, when network pharmacy is utilized
Coverage — mail order 90-day supply
 
100% coverage, when network pharmacy is utilized
Vision and Hearing Coverage
 
$500 vision/ $500 per year per plan year per covered individual; hearing
expenses are covered at 100% for exam, hearing aids and hearing aid repair
Acupuncture and Acupressure
 
20 visits (combined) — per person, per plan year
Chiropractic Care
 
40 visits per benefit plan year
Physical Therapy
 
50 visits per benefit plan year (in and out-of-network combined)
Speech Therapy
 
50 visits per benefit plan year (in and out-of-network combined)
Occupational Therapy
 
50 visits per benefit plan year (in and out-of-network combined)
Mental Health Coverage
 
Mental health is 100% covered (in and out-of-network combined)
Inpatient treatment must be pre-authorized by Value Options
 
Unlimited office visits (in and out-of-network); maximum for substance abuse is
three courses of treatment (in- and out-of-network combined)
Mental Health Maximums
 
Combined Lifetime Limits — included in $2 million per person Medical lifetime
maximum
Health Plan Lifetime Maximums
 
$2,000,000.00 per covered individual, including mental health benefits
Dental Plan
 
Premium PPO Plan administered by Delta Dental
Annual maximum
 
$4,000 per person — per benefit plan year
Coverage
 
100% coverage, for all eligible plan expenses up to annual maximum
Annual Deductible
 
No annual deductible
Co-payment/Co-insurance
 
No co-payment/No co-insurance
      Plan Feature   Benefit
Eligibility
 
Employee
Life Insurance Coverage
 
Company-paid life insurance 3x Annual base salary up to a maximum of $2 million
Accidental Death & Dismemberment (AD&D) Coverage
 
Company-paid accidental death & dismemberment insurance — 6 x Annual base salary
up to a maximum of $1 million
Long-Term Disability (LTD)
 
Company-paid basic LTD benefit of 75% of monthly base salary, up to a maximum
monthly benefit of $25,000
Executive Physicals
 
$2,000/year allowance for executive physical

Effective July 1, 2008

